DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 12/23/20, 9/21/21, 12/7/21, and 3/9/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10877665.  Although the claims at , in view of claims 2-22 of the Patent, are rejected under a similar rationale as above.  
USC 112 Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-21 include the limitation of “a command to perform two or more elementary memory operations …” or similar thereof. The Applicant’s specification discusses (see fig. 8 and paragraphs 106-109) where one elementary memory operation to be performed by the command, 

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC ' 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawson (US PGPUB # 2008/0235477 A1) in view of Ban (US Patent # 6732221 A1) and Jensen (US PGPUB # 2006/0120235 A1). [All included in IDS previously submitted]

With respect to claim 2, the Rawson reference teaches a memory module comprising: 
a control module; (see fig. 1, memory controller 110)
a memory that is readable and writable by the control module; (see fig. 1, system memory 112) and 
an interface for connecting the memory module to a host device; (see fig. 1, where memory controller 110 is connected to memory 112 via an ‘interface’).
However, the Rawson reference does not explicitly teach the control module configured to: receive, from the host device, a command to perform two or more elementary memory operations associated with data stored in the memory; determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command; and perform, based at least in part on the command, the two or more elementary memory operations within the memory module, wherein the two or more elementary memory operations include a data move operation from a first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to the value, the specified plurality of memory locations including the first location in the memory.
The Ban reference teaches it is conventional to the control module configured to: receive, from the host device, a command to perform two or more elementary memory operations associated with data stored in the memory; (see fig. 5; and column 5, line 41 to 52, where whenever the flash data manager performs an erase operation (block 82), 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the Rawson reference to have the control module be configured to: receive, from the host device, a command to perform two or more elementary memory operations associated with data stored in the memory; and perform, based at least in part on the command, the two or more elementary memory operations within the memory module, wherein the two or more elementary memory operations include a data move operation from a first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to , as taught by the Ban reference.
The suggestion/motivation for doing so would have been to ensure wear leveling is achieved for all units within the flash memory. (Ban, abstract)
However, the combination of the Rawson and Ban reference does not explicitly teach to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command.  
The Jensen reference teaches to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command. (paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the combination of the Rawson and Ban references to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command, as taught by the Jensen reference.
The suggestion/motivation for doing so would have been to allow securely erasing data from a non-volatile recording medium. (Jensen, paragraph 8)


With respect to claim 3, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, the control module further configured to perform the two or more elementary memory operations in the memory module autonomously following receipt of the command. (Ban, see fig. 5; and column 5, line 41 to 52, where whenever the flash data manager performs an erase operation (block 82), a random process is generated (block 84). If the random process succeeds (block 86), a unit is selected for erasure (block 88), the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92).

With respect to claim 4, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, the data move operation including copying the data from a first specified plurality of memory locations in the memory to a second specified plurality of memory locations, wherein the first specified plurality of memory locations includes the first location in the memory and the second specified plurality of memory locations includes the second location in the memory. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)

With respect to claim 5, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 4, wherein the copying the data is followed by setting the first specified plurality of memory locations in the memory to at least one of the predetermined value or according to the indication of the value included in the command. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)

With respect to claim 6, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the memory module is one of a dynamic random access memory (DRAM) module or a mass memory module. (Rawson, paragraph 17)

With respect to claim 7, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the value includes a fill pattern including at least one of a single zero bit, a single one bit, a first pattern of two bits, a second pattern of four bits, or a third pattern of a plurality of bits. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction; and 

With respect to claim 8, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the command indicates a source address associated with the first location in the memory and a target address associated with the second location in the memory. (Rawson, paragraph 30, where the mover engine may perform a read and a write, or possibly a copy, operation in order to place a copy of the first data element, corresponding to the start source address in system memory, in the location of the start target address in system memory)

With respect to claim 9, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein performing the data fill operation is based at least in part on an optional argument in the command. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction; and paragraph 6, where a data pattern can include a variety of digits and/or alphanumeric characters. For instance, the data pattern can include a series of ones, zeroes, or a random combination of ones and zeroes.)

Claims 10-15 are the method implementation of claims 2-9, and rejected under the same rationale as above.  

Claims 16-21 are the host apparatus implementation of claims 2-9, and rejected under the same rationale as above.  The Examiner notes the limitation of “wherein the memory controller is controlled by one of a mass memory module or a mass memory host controller” is discussed by Rawson, paragraph 17. 

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Xiong (US 20130124785 A1), which teaches a data deleting method and apparatus is provided in embodiments of this application. The method comprises: when a file system detects a delete request for a target file, examining a security property of the target file, wherein the security property of a file comprises secret classified property; if the security property of the target file is secret classified property, executing an overwrite operation on the target file and then executing a delete operation to delete the target file; wherein the overwrite operation comprises sending a write command to a SSD, the write command being a predefined write command which is expanded by adding an immediate scrubbing flag, to cause the SSD to invoke a backstage garbage 

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 2-21 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137